Per Curiam.

One exception to the proceedings of the sessions is, that they compelled one of the overseers of Plattekill, a party on the record, to become a witness, in *308order to prove that the pauper had gained a settlement in piattekill.
On this point, it is clear that the sessions erred ; but, as there has been no intervention of a jury, and the judges of the facts, and of the law, were the same persons, the only effect of that exception must be to discard the testimony of that witness.
The second exception is, that the sessions decided wrong upon the evidence before them, as to the pauper.
The evidence is clear and uncontroverted, that the pauper, Thomas Shirkey, was assessed, and actually paid taxes, to the town collector of New-Paltz, in the years 1808 and 1809: and as against Piattekill, (independent of the illegal testimony,) it was proved that Shir/cey had resided flchiey in Piattekill for the last twenty years: that hediad received occasional support from the overseers of that town, but without any formal order for that purpose ; and that he had one year worked land on shares, and, delivered a part of the produce to the owner, worth more than thirty dollars; and that he continued afterwards to crop the land on shares for several years, but never actually delivered to the owner so much as thirty dollars worth of produce for any one year, except the first. It is very doubtful, whether the evidence proves a tenancy at all by the pauper; but, even if that were so, the law requires that he should have “ actually and bona fide rented and occupied a tenement of the yearly value of thirty dollars, or upwards, for two years, and actually paid such rent,” &c. According to this test, the paupers had no legal settlement in Piattekill, and were rightfully removed to New-Paltz, where they had acquired a legal settlement by having “ been charged with, and actually paid, public taxes for two years.”
The order of the general sessions of Ulster county must, therefore, be reversed